Citation Nr: 0303848	
Decision Date: 03/06/03    Archive Date: 03/18/03

DOCKET NO.  00-13 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied the veteran's claim of 
entitlement to an increased rating for hypertension.  The 
veteran perfected a timely appeal of this determination to 
the Board.


FINDINGS OF FACT

1.  Prior to final action on this appeal by a Veterans Law 
Judge at the Board, in written correspondence received by the 
Board in February 2003, the veteran affirmatively withdrew 
his appeal.  

2.  There currently is no justiciable case or controversy for 
active consideration by the undersigned Veterans Law Judge in 
connection with this appeal.


CONCLUSION OF LAW

No justiciable case or controversy remains before the Board 
at this time.  38 U.S.C.A. §§ 7104, 7105 (West. 2002); 
38 C.F.R. §§ 20.101, 20.204 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All questions of law and fact necessary to a decision by the 
Secretary of Veterans Affairs under a law that affects the 
provision of benefits by the Secretary to veterans or their 
dependents or survivors are subject to review on appeal to 
the Secretary.  Decisions in such appeals are made by the 
Board of Veterans' Appeals.  38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.101.  

A Substantive Appeal may be withdrawn in writing at any time 
before the Board of Veterans' Appeals promulgates a decision.  
38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.204(b).  

Withdrawal may be by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw either a Notice of Disagreement or Substantive 
Appeal filed by the appellant personally without the express 
written consent of the appellant.  38 U.S.C.A. § 7105(b)(2); 
38 C.F.R. § 20.204(c).  

In a signed statement received at the Board in February 2003, 
the veteran stated that he wished to withdraw his appeal.  
Based upon the foregoing, the Board finds that the veteran 
has elected to withdraw his appeal pursuant to 38 U.S.C.A. 
§ 7105(d)(3) and 38 C.F.R. § 20.204(b), and has made a 
specific request in writing to withdraw such appeal.  
Accordingly, there is no justiciable case or controversy 
currently before the Board, and the appeal must be dismissed.  


ORDER

The appeal is dismissed.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

